HILL, Justice,
dissenting.
I respectfully dissent. The argument in question constitutes a prejudicial invocation of the name, popularity, and prestige of the First Lady of the United States in support of the prosecutor’s contention that a harsh sentence should be assessed. Incredulously, the majority says that such an argument is proper, either as a plea for law enforcement or as an answer to opposing counsel’s argument.
The President and First Lady of the United States are public figures which are ordinarily held in very high regard. This has been especially true with respect to Ronald and Nancy Reagan. Voting results show that the President’s popularity has been especially high in Denton County, where this case was tried. The majority is correct in saying that the argument is a plea for law enforcement, but they are incorrect in saying that it is a proper plea for law enforcement. Based upon their theory, it would be proper for the State to argue during the trial of a drug case that George or Barbara Bush is opposed to drugs, or that the Pope or some other popular religious figure is opposed to drugs. By extension, the State could argue that General Noriega is in favor of drugs.
The majority also contends that this argument is a proper response to the defense counsel’s acknowledgment that the country has a drug problem, but that it cannot be solved by the jury’s decision in this one case. I do not see how the invocation of the name of the First Lady and the fact that she is opposed to drugs constitutes a response to that argument of defense counsel. I would therefore hold that this argument did not constitute such a response.
The State cannot be permitted to prejudice the jury by invoking their sympathies either in favor of or against major public figures in an effort to secure a conviction or a stiff punishment, but that is precisely what was done in this case. By its action, the majority establishes the precedent that it is appropriate for the State to do so.
There are factors, including the nature of this crime and the quantity of drugs which Saltzman supplied and the amount he said that he could supply, which could have led to a stiff sentence for Saltzman even in the absence of the prosecutor’s argument. However, since no evidence was presented of any prior conviction; since the State was invoking the sympathies of the jury for the First Lady by telling them she was campaigning against drugs; since the President and First Lady are held in extremely high regard, particularly in Denton County; and since the argument was the last argument made to the jury just before they retired to consider their verdict, I am unable to find beyond a reasonable doubt that the argument did not contribute to the punishment assessed.
I would therefore sustain Saltzman’s sole point of error and reverse and remand this cause for further proceedings on punishment in accordance with article 44.29 of the Texas Code of Criminal Procedure.